IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                   Remanded by Supreme Court on February 11, 2002

              STATE OF TENNESSEE v. LAQUENTON MONGER

                  Direct Appeal from the Criminal Court for Shelby County
                    Nos. 98-01601, 98-01602   John P. Colton, Jr., Judge



                    No. W2002-00321-CCA-RM-CD - Filed June 20, 2002


The appellant, LaQuenton Monger, was convicted by a jury in the Shelby County Criminal Court
of one count of first degree felony murder by aggravated child abuse and one count of aggravated
child abuse, for which convictions the trial court imposed concurrent sentences of life imprisonment
and twenty years imprisonment in the Tennessee Department of Correction. The appellant filed an
appeal, and this court reversed the trial court’s judgments on August 27, 2001. Specifically, we
reversed the judgment in the aggravated child abuse case on the basis that constitutional prohibitions
against double jeopardy preclude dual convictions of first degree felony murder by aggravated child
abuse and aggravated child abuse. We reversed the judgment in the first degree felony murder case
due to the trial court’s failure to instruct the jury on lesser-included offenses. In light of these
dispositions, the State filed an application for permission to appeal to our supreme court pursuant
to Tenn. R. App. P. 11. The supreme court granted the State’s application for the sole purpose of
remanding the cases to this court for reconsideration in light of its November 29, 2001 opinion in
State v. Godsey, 60 S.W.3d 759 (Tenn. 2001). Upon reconsideration, we reinstate the judgment of
the trial court in the aggravated child abuse case and leave undisturbed our original disposition of
the felony murder case.

 Tenn. R. App. P. 3 Appeal As of Right; Judgments of the Criminal Court are Affirmed in
                       Part and Reversed and Remanded in Part.

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which GARY R. WADE, P.J., and
DAVID H. WELLES, J., joined.

Edwin C. Lenow, Memphis, Tennessee, for the appellant, LaQuenton Monger.

Paul G. Summers, Attorney General and Reporter; Kim R. Helper, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Jennifer Nichols, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION
                The facts underlying the appellant’s convictions of first degree felony murder by
aggravated child abuse and aggravated child abuse are set forth in detail in our original opinion, State
v. LaQuenton Monger, No. W2000-00489-CCA-R3-CD, 2001 Tenn. Crim. App. LEXIS 668, at **1-
21 (Jackson, August 27, 2001), and we need not repeat them here. Moreover, the sole issue
implicated by our supreme court’s decision in State v. Godsey, 60 S.W.3d 759 (Tenn. 2001), is
whether constitutional prohibitions against double jeopardy preclude dual convictions of first degree
felony murder by aggravated child abuse and aggravated child abuse. In Godsey, 60 S.W.3d at 778,
the supreme court examined the same child abuse and neglect, aggravated child abuse, and felony
murder statutes at issue in the instant case and, contrary to our original opinion, concluded that “the
legislative intent to allow cumulative punishment is clear.” As we noted in Monger, No. W2000-
00489-CCA-R3-CD, 2001 Tenn. Crim. App. LEXIS 668, at *25 (citing State v. Ralph, 6 S.W.3d
251, 256 (Tenn. 1999)), “Tennessee courts have consistently held that, ‘when legislative intent is
clear, a defendant may be separately convicted of two offenses which arise from one criminal
transaction.’” Accordingly, we reinstate the appellant’s conviction of and sentence for aggravated
child abuse and remand the felony murder case to the trial court for a new trial.

                                                        ___________________________________
                                                        NORMA McGEE OGLE, JUDGE




                                                  -2-